Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Raska on 2/02/2022.

The application has been amended as follows: 

Claim 62 is allowable. Claims 90 and 91, previously withdrawn from consideration as a result of a restriction requirement sent in the final rejection mailed 12/31/2020, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species of thresholds, as set forth in the Office action mailed on 12/31/2020, is hereby withdrawn and claims 90 and 91 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Replace claim 66 with:
	66. (currently amended) The method of claim 65, wherein the predetermined number of breaths is a predetermined number of successive groupings of breaths. 

Claim 81, line 11, changed “successive breaths using signals received from the pressure sensor” to --successive breaths using the pressure sensor--. 

Claim 82 is cancelled.

Claim 85, line 2, changed “a bolus” to --the bolus--.

Replace claim 88 with:
88. (currently amended) The oxygen concentrator of claim 87, wherein the predetermined number of breaths is a predetermined number of successive groupings of breaths.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Specifically with regards to the 102(b) and 103(a) rejections, the prior art of Wilkinson compares a currently measured breathing rate to a threshold as discussed on page 9 of applicant’s remarks. While the prior art of Teodorescu et al. (US 6,011,477) discusses comparing respiration rate with a previously stored set of respiration rates (claim 31), there is no motivation to alter Wilkinson’s comparison to a threshold to be a comparison of successive groupings of breaths. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785